DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/07/2020.  These drawings are acceptable.

Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive. Applicant argues Yamada et al. does not disclose “a fuel tank positioned partially in the engine compartment”.  Applicant argues Yamada discloses that its fuel tank is positioned in the arm support structure and in the chain case.  Yamada does not disclose that its fuel tank is positioned partially in the engine compartment and partially in the pocket formed between the inner and outer side walls of the frame.
In response, Examiner notes that Applicant is correct in noting the fuel tank in Yamada et al. is comprised of elements (31) and (32).  English Abstract.  And as noted in modified figure 5 below, Yamada et al. discloses an engine compartment (fig. 5) having an outer boundary (13a) defined on the first side of the power machine (1) by the inner side wall (13a) of the frame; an engine (200) positioned in the engine compartment (fig. 5); and a fuel tank (32 and partially 31) positioned partially in the engine compartment (fig. 5).  As elements of the fuel tank (30), (31) and partially (32) are partially in the engine compartment (fig. 5).

[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    181
    197
    media_image1.png
    Greyscale

[AltContent: textbox (Elements of the fuel tank (31, 32; 30) positioned partially within the fuel compartment outer boundary (13a))]


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (JP 2008-62771 A; Machine Translation of Description ‘MTD’), as cited by Applicant.
With respect to claim 19, Yamada et al. discloses a power machine (1) comprising: a left arm structure (14); a frame (fig. 5) having on a first side (fig. 5) of the power machine (1) an inner side wall (13a) and an outer side wall 
With respect to claim 20, Yamada et al. discloses the fuel tank (30-32; 32) is further positioned in the engine compartment (fig. 5) partially under the engine (200).  (Figs. 1-9, MTD paragraphs 5-39.)
With respect to claim 21, Yamada et al. discloses the frame (fig. 5) is configured such that the outer side wall (13b) prevents the pocket (fig. 6) from being accessed from outside the first side (fig. 5) of the power machine (1).  (Figs. 1-9, MTD paragraphs 5-39.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. in view of Ueda et al. (US 7,481,289).
With respect to claims 29 and 33, Yamada et al. discloses a power machine (1) comprising: a frame (fig. 5) having on a first side (fig. 5) of the power machine (1) a fuel tank compartment (fig. 5) formed by an inner side wall (13a), an outer side wall (13b), and a rear compartment wall (fig. 2); an engine compartment (fig. 5) having an outer boundary (fig. 5) defined on the first side (fig. 5) of the power machine (1) by the inner side wall (13a) of the frame (fig. 5); an engine (200) positioned in the engine compartment (fig. 5); and a fuel tank (31, 32; 30) positioned partially in the engine compartment (fig. 5) and partially in the fuel tank compartment (fig. 5) formed by the inner side wall (13a), the outer side wall (13b), the top compartment wall and the rear compartment wall (fig. 2); wherein the fuel tank compartment (fig. 5) is accessible from the engine compartment (fig. 5), but is protected from access from the outer side wall (13b), and rear compartment wall (fig. 2).  (Figs. 1-9, MTD paragraphs 5-39.)  Yamada et al. does not explicitly disclose a top compartment wall.  Dershem et al. teaches of a top compartment wall (9) of a fuel tank compartment (fig. 9) for a fuel tank (23) that prevents access.  (Figs. 1-12, col. 4, lines 29-68, cols. 5-10.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Ueda et al. into the invention of Yamada et al. in order to cover and protect the fuel tank from outside elements. (Col. 5, lines 4-11.)
With respect to claim 30, Yamada et al. discloses the fuel tank (31, 32; 30) includes a first portion (31) positioned within the fuel tank compartment, and a second portion (32) positioned in the engine compartment outside of the fuel tank compartment (figs. 5-6).  (Figs. 1-9, MTD paragraphs 5-39.)
With respect to claim 31, Yamada et al. discloses the second portion (32) of the fuel tank (30-32) is positioned on a side of the engine (200) toward the first side (fig. 5) of the power machine (1).  (Figs. 1-9, MTD paragraphs 5-39.)

With respect to claim 34, Yamada et al. discloses the inner side wall (13a) and outer side wall (13b) of the frame form an upright portion (figs. 1-9) of the frame that supports a lift arm structure (14-15) of the power machine (1), and wherein the fuel tank compartment (figs. 5-6) is positioned within the upright portion (figs. 5-6).  (Figs. 1-9, MTD paragraphs 5-39.)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614